Citation Nr: 0726646	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-38 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


	(CONTINUED ON NEXT PAGE)



INTRODUCTION

The appellant was discharged from the United States Army 
Selective Reserves in September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO), which denied the benefit sought on appeal.   

In May 2005, the appellant testified at a hearing in 
Washington, D.C. before the undersigned Veterans Law Judge.  
In October 2006, this matter was remanded for further 
development and adjudication.  
 
Included in the issue on appeal was an issue of whether the 
calculated overpayment of educational assistance benefits 
under Chapter 1606, Title 10, United States Code in the 
amount of $4,252 is valid.  Review of the record shows that 
VA waived payment of this educational debt; therefore, the 
overpayment issue is no longer part of the issue on appeal. 


FINDING OF FACT

The U.S. Army Reserves has notified VA that on September 10, 
2002, the appellant was discharged for expiration of service 
from the Selected Reserves (U.S. Army Reserves); and was not 
discharged for a disability.


CONCLUSION OF LAW

The basic eligibility requirements for the receipt of 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code, have not been met. 10 U.S.C.A. 
§ 16132 (West 2002); 38 C.F.R. § 21.7540 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) redefined the obligations of 
VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.

In the present case, the record does not show that the 
appellant was provided with notification of the VCAA, 
including the evidence necessary to substantiate her claim 
and the division of responsibilities between VA and the 
appellant in procuring the evidence relevant to her claim in 
accordance with 38 U.S.C.A. § 5103(a). However, as explained 
below, the Board finds that in this case the law, and not the 
evidence, is dispositive.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000) 
(providing that the VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (providing that VCAA not applicable where law, not 
factual evidence, is dispositive).  See also VAOPGCPREC 2- 
2004 (2004) (holding that VCAA notice not required where 
evidence could not establish entitlement to benefit claimed).  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence that is dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional evidence or information to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of the time limit provisions of § 21.1032(a)."

After consideration of all the evidence of record, the RO 
denied the appellant's claim in a July 2004 letter.  The 
appellant submitted a notice of disagreement in July 2004.  
In September 2004, the RO issued a statement of the case 
(SOC) which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  Based on the 
foregoing, the Board finds that the appellant was fully 
advised of the evidence needed to substantiate her claim and 
that all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Eligibility to Educational Benefits

The appellant is claiming eligibility for educational 
assistance benefits under Chapter 1606, for education costs 
after her September 10, 2002 separation from the Selected 
Reserve. 

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 
36 months of entitlement under Chapter 1606.  38 C.F.R. § 
21.7570.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  A 
reservist initially becomes eligible when she enlists, 
reenlists, or extends an enlistment as a reservist so that 
the total period of obligated service is at least 6 years 
from the date of such enlistment, reenlistment, or extension.  
38 C.F.R. § 21.7540.  If a reservist is serving in the 
Selected Reserve, but does not have a 6 year contract, she 
does not have a basic eligibility date.  The basic 
eligibility date is the date on which service commences for 
the contracted 6 year period. A reservist's period of 
eligibility expires effective the earlier of the following 
two dates:

 (1) the last day of the 10-year period beginning 
on the date the reservist becomes eligible for 
educational assistance; or 

(2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a). 

The reservist may still use the full 10 years if she leaves 
the Selected Reserve because of (1) a disability that was not 
caused by misconduct, (2) the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or (3) in certain instances, when the 
reservist is involuntarily separated.  
38 C.F.R. §21.7550(c), (d).

Regulations provide that a determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the 
Armed Forces. 38 C.F.R. § 21.7540(a).

The basic facts in this case are not in dispute.  The 
appellant joined the Selected (Army) Reserves in July 1996, 
with a total period of obligated service of 6 years from the 
date of enlistment.  She was discharged from the Reserves on 
September 10, 2002.  

A June 2004 email from the Department of Defense shows that 
the veteran was in the Inactive Ready Reserves beginning 
September 10, 2002.  When contacted in August 2004, the 
Reserve component of the Department of Defense confirmed that 
the appellant was discharged due to the expiration of service 
on September 10, 2002, that she was not discharged for a 
disability, and that she was then in the Inactive Ready 
Reserves for two years.  The record also reflects that the 
Department of Defense has not notified VA that the appellant 
has been certified as eligible for educational assistance 
under Chapter 1606.

The appellant acknowledges that she served with the Selected 
Reserves until September 10, 2002.  As reflected in hearing 
testimony at the May 2005 Board hearing, however, she 
maintains that for purposes of educational benefits, her 
eligibility for benefits is for a ten year period after 
becoming eligible; and that eligibility would begin after she 
finished basic and advanced training, as long as she 
continued to fulfill her contract and was not discharged due 
to unsatisfactory performance.  She testified that when her 
mandatory six years was completed, she planned to reenlist, 
but was injured and received a permanent profile.  As she 
could not find a desirable military occupational specialty 
(MOS) consistent with that profile, she did not reenlist.  In 
correspondence received from the appellant, she asserts that 
she should be eligible for four years after the six years 
served in the Selected Reserves, for the total of 10 years of 
benefits.  She argues that her enlistment contracts states 
that she is eligible for GI Bill benefits for 10 years unless 
she is discharged due to unsatisfactory service once she 
completed her initial training. On that basis, she asserts 
that she is eligible until April 2007. 

The Board acknowledges the appellant's contentions, but notes 
the law is clear that VA may only pay educational assistance 
to an eligible person under the provisions of the law.  
Neither the RO nor the Board is free to disregard laws and 
regulations enacted for the administration of VA educational 
programs.  The eligibility requirements for educational 
assistance are prescribed by Congress and regulations enacted 
by the Armed Forces and VA.  In this regard, the Board again 
notes that DOD has not certified the appellant as being 
eligible for education benefits under Chapter 1606.  

As explained above, a reservist's period of eligibility 
expires effective the earlier of the following dates: (1) the 
last day of the 10-year period beginning on the date the 
reservist becomes eligible for educational assistance; or (2) 
the date of separation from the Selected Reserve. 38 C.F.R. § 
21.7550(a).  The veteran separated from the Selected Reserve 
on September 10, 2002; therefore, her eligibility would 
expire at that time. 

The reservist may still use the full 10 years if she leaves 
the Selected Reserve because of (1) a disability that was not 
caused by misconduct, (2) the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or (3) in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. §21.7550(c), 
(d).  In this regard, the determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the 
Armed Forces.  38 C.F.R. § 21.7540(a).  In this case, the 
Department of Defense has determined that the appellant was 
discharged due to the expiration of service on September 10, 
2002, and that she was not discharged for a disability.  She 
does not claim, and there is no indication whatsoever that 
she was involuntarily separated.

The law in this case, therefore, and not the evidence, is 
dispositive of the appeal. Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As such, eligibility for educational assistance 
under Chapter 1606, Title 10, United States Code, is not 
established.


ORDER

Eligibility for educational assistance under Chapter 1606, 
Title 10, United States Code, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


